DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered.
Applicant’s arguments, on page 6, with respect to the 35 U.S.C. 112(b) rejection of claims 40-41 and 48 have been fully considered and in light of amendment are persuasive.  The 35 U.S.C. 112(b) rejection of claims 40-41 and 48 has been withdrawn. 
Applicant’s arguments, starting on page 6, with respect to the 35 U.S.C 103 rejection(s) of claim(s) 37 and its dependent claims have been fully considered but they are not persuasive. Applicant argues that the prior art of record does not teach transmitting identification information in response to the received sensor initiate command. The examiner respectfully disagrees. In light of amendment and further consideration the language of the claims has been interpreted in a new light and the rejection has been modified to cite different portions of Brenneman
Applicant’s arguments, starting on page 8, with respect to the 35 U.S.C 103 rejection(s) of claim(s) 45 and its dependent claims have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haight (US 20040152187 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 37-39, 42-44, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenneman (US 20080092638 A1) in view of Dlugos (US 20090222065 A1).
Regarding claim 37, Brenneman discloses:
“A method, comprising: positioning a receiver within a transmission range for close proximity communication with a transmitter;” ([para 0008]: “Thus, each sensor module must be maintained no more than a certain distance away from the RMD to ensure that each data measurement will be successfully transmitted.”)
“transmitting, by the receiver, a first encoded data packet including a first close proximity command and a communication identifier to the transmitter, wherein the first close proximity command is a sensor initiate command;” ([para 0045]: “A data-transmission triggering event may include occurrence of an alarm condition (e.g., exceeding a threshold indicating a hypoglycemic or hyperglycemic condition), passage of a predetermined time interval, an update request from the RMD 14, or the like.” ; [para 0036]: “One non-limiting example of a communication protocol that may be used in the embodiments of the present invention is the 802.15.4 standard.” Wherein the examiner takes official notice that one of ordinary skill in the art at the time of invention would know that an 802.15.4 packet MAC header contains elements that may be reasonably considered as communication identifiers.)
“transmitting, by the transmitter in response to the received sensor initiate command, transmitter identification information to the receiver;” ([para 0045]: “On the other hand, if a data-transmission triggering event has occurred, measurement data is transmitted from the sensor module 12 to the RMD 14 at step s108.” ; [para 0036]: “One non-limiting example of a communication protocol that may be used in the embodiments of the present invention is the 802.15.4 standard.” Wherein the examiner takes official notice that one of ordinary skill in the art at the time of invention would know that an 802.15.4 packet MAC header contains transmitter identification information.)
“transmitting, by the receiver, a second encoded data packet including a second close proximity command to the transmitter” ([para 0045]: “A data-transmission triggering event may include occurrence of an alarm condition (e.g., exceeding a threshold indicating a hypoglycemic or hyperglycemic condition), passage of a predetermined time interval, an update request from the RMD 14, or the like.” Wherein it would be an obvious for one of ordinary skill in the art at the time of invention to apply the techniques disclosed by Brenneman multiple times.)
“and transmitting, by the transmitter, one or more signals related to a monitored glucose level in response to the received second close proximity command…” ([para 0045]: “On the other hand, if a data-transmission triggering event has occurred, measurement data is transmitted from the sensor module 12 to the RMD 14 at step s108.” ; [para 0031]: “The sensor module further includes an operation device 30 generally including elements required to operate the sensor module 12 and, thus, to measure a parameter correlating with, for example, the glucose concentration of the patient at the test site.”)
Brenneman does not explicitly disclose “wherein the receiver supplies power for the transmitter”.
However, Dlugos discloses the missing feature “wherein the receiver supplies power for the transmitter” ([para 0123]: “As shown in FIG. 8, secondary TET/telemetry coil 114 receives power and communication signals from external antenna 54.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the glucose monitoring system disclosed by Brenneman with the receiver disclosed by Dlugos such that the receiver as disclosed by Brenneman supplies power to the transmitter as disclosed by Dlugos. The motivation for having the receiver provide power to the transmitter is that having to charge the transmitter in addition to the receiver creates an unnecessary step that would be especially cumbersome considering that the transmitter in this scenario is part of a glucose monitoring system, and hence by having the receiver provide power to the transmitter it greatly simplifies usage of the system, thereby enhancing system operability. In other words, the motivation for having the receiver provide power to the transmitter is to greatly simplify usage of the system, thereby enhancing system operability. Therefore, it would have been obvious to combine Brenneman with Dlugos to obtain the invention as specified in the instant claim.
Regarding claim 38, Brenneman in view of Dlugos discloses all the features of the parent claim.
Brenneman does not explicitly disclose “wherein the transmitter is configured without a battery”.
However, Dlugos discloses the missing feature “wherein the transmitter is configured without a battery” ([para 0121]: “FIG. 8 is a block diagram illustrating the major components of implanted and external portions 24, 26 of intake restriction device 22. As shown in FIG. 8, external portion 26 includes a primary TET coil 130 for transmitting a power signal 132 to implanted portion 24.” Note that in Fig. 8 implanted portion 24 does not contain a battery or power supply, while external portion 26 does contain power supply 150.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Brenneman, Dlugos to modify the transmitter as disclosed by Brenneman, so as not to include a battery as disclosed by Dlugos. The motivation for having the receiver provide power to the transmitter instead of having a battery in the transmitter is that having to charge the transmitter in addition to the receiver creates an unnecessary step that would be especially cumbersome considering that the transmitter in this scenario is part of a glucose monitoring system, and hence by having the receiver provide power to the transmitter instead of having a battery in the transmitter, it greatly simplifies usage of the system, thereby enhancing system operability. In other words, the motivation for having the receiver provide power to the transmitter is to greatly simplify usage of the system, thereby enhancing system operability. Therefore, it would have been obvious to combine Brenneman with Dlugos to obtain the invention as specified in the instant claim.
Regarding claim 39, Brenneman in view of Dlugos discloses all the features of the parent claim.
Brenneman further discloses “wherein the transmitter includes a close proximity receiver coupled to an antenna for receiving the at least one close proximity command from the receiver.” ([para 0034]: “The transceiver 38 provides the output from the processor 32 to a receiving antenna 40 (see FIG. 1), which also operates to receive wireless data.”)
Regarding claim 42, Brenneman in view of Dlugos discloses all the features of the parent claim.
Brenneman does not explicitly disclose “wirelessly communicating, by the receiver, with a handheld device connected to a data network for storing, retrieving and updating data corresponding to the monitored glucose level.”
However, Dlugos further discloses the missing feature “wirelessly communicating, by the receiver, with a handheld device connected to a data network for storing, retrieving and updating data corresponding to the monitored glucose level.” ([para 0132]: “At step 262, the patient's request is transmitted through communication link 180 to remote unit 170. At remote unit 170, the patient's request is stored in memory 174 until retrieved at the physician's convenience (step 264).” ; [para 0127]: “Communication link 180 may comprise … wireless RF networks…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Brenneman, Dlugos to modify the receiver as disclosed by Brenneman, to communicate the received information for storage as disclosed by Dlugos. The motivation for the receiver communicating the received information for storage is that it ensures that the data is preserved even if the receiver fails, thereby enhancing system reliability.  Therefore, it would have been obvious to combine Brenneman with Dlugos to obtain the invention as specified in the instant claim.
Regarding claim 43, Brenneman in view of Dlugos discloses all the features of the parent claim.
Brenneman further discloses “wherein the transmission range includes a distance of less than one foot.” ([para 0040]: “The transmission distance between the sensor module 12 and the remote monitoring device 14 may generally range from about 1 foot to about 100 feet.” Examiner notes that Brenneman’s “about 1 foot” also encompasses transmission distances of slightly less/more than one foot).
Regarding claim 44, Brenneman in view of Dlugos discloses all the features of the parent claim.
Brenneman further discloses “receiving, by the transmitter, one or more signals from a glucose sensor.” ([para 0031]: “The sensor module further includes an operation device 30 generally including elements required to operate the sensor module 12 and, thus, to measure a parameter correlating with, for example, the glucose concentration of the patient at the test site… The processor 32, which includes an analog-to-digital converter, converts the outputs received from the operation device 30 to a suitable digital form for transmission to the RMD 14.”)
Regarding claim 53, Brenneman in view of Dlugos discloses all the features of the parent claim.
Brenneman further discloses “after positioning a receiver within a transmission range for close proximity communication with a transmitter, detecting the presence of the transmitter unit within the transmission range based on the strength of detected data signals received from the transmitter unit.” ([para 0049]: “According to another embodiment of the present invention, the transmission power of the system 10 may be varied depending on the quality, level, and/or strength of communication between the sensor module 12 and the RMD 14. For example, the transmission power is decreased if the level of communication is strong or if battery power is low. Conversely, the transmission power is generally increased if the level of communication is weak. In the case where communication has been lost altogether and is not reestablished after a certain, predetermined time interval, the transmission power level may be reduced to its normal level, thereby assisting in conserving the life of the battery 37.”)

Claims 45, 47, 51, and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenneman (US 20080092638 A1) in view of Haight (US 20040152187 A1).
Regarding claim 45, Brenneman discloses:
“A method, comprising: positioning a receiver within a transmission range for close proximity communication with a transmitter;” ([para 0008]: “Thus, each sensor module must be maintained no more than a certain distance away from the RMD to ensure that each data measurement will be successfully transmitted.”)
“transmitting, by the receiver, an encoded data packet including at least one close proximity command and a communication identifier to the transmitter” ([para 0045]: “A data-transmission triggering event may include occurrence of an alarm condition (e.g., exceeding a threshold indicating a hypoglycemic or hyperglycemic condition), passage of a predetermined time interval, an update request from the RMD 14, or the like.” ; [para 0036]: “One non-limiting example of a communication protocol that may be used in the embodiments of the present invention is the 802.15.4 standard.” Wherein the examiner takes official notice that one of ordinary skill in the art at the time of invention would know that an 802.15.4 packet MAC header contains elements that may be reasonably considered as communication identifiers.)
“and transmitting, by the transmitter, one or more data packets in response to the received at least one proximity command;” ([para 0045]: “On the other hand, if a data-transmission triggering event has occurred, measurement data is transmitted from the sensor module 12 to the RMD 14 at step s108.” ; [para 0031]: “The sensor module further includes an operation device 30 generally including elements required to operate the sensor module 12 and, thus, to measure a parameter correlating with, for example, the glucose concentration of the patient at the test site.”)
“wherein the transmitter is coupled with… sensors configured to detect… data for determination of a glucose level and the one or more data packets comprise detected data from the... sensors.” ([para 0031]: “The sensor module further includes an operation device 30 generally including elements required to operate the sensor module 12 and, thus, to measure a parameter correlating with, for example, the glucose concentration of the patient at the test site.”)
Brenneman does not explicitly disclose that “two” sensors are configured to detect “non-temperature” data.
However, Haight discloses the missing feature that “two” sensors are configured to detect “non-temperature” data ([para 0041]: “The two sensors 50,60 provide disparate signals resulting from their respective interactions with ambient oxygen in the peritoneal cavity enabling a comparison from which glucose levels in the same vicinity are inferred.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Brenneman and Haight, to modify the transmitter as disclosed by Brenneman, to include a second sensor as disclosed by Haight. The motivation for including a second sensor is that it allows more data to be taken into account, thereby increasing system reliability. Therefore, it would have been obvious to combine Brenneman with Dlugos to obtain the invention as specified in the instant claim.
Regarding claim 47, Brenneman in view of Haight discloses all the features of the parent claim.
Brenneman further discloses “wherein the transmitter includes a close proximity receiver coupled to an antenna for receiving the at least one close proximity command from the receiver.” ([para 0034]: “The transceiver 38 provides the output from the processor 32 to a receiving antenna 40 (see FIG. 1), which also operates to receive wireless data.”)
Regarding claim 51, Brenneman in view of Haight discloses all the features of the parent claim.
Brenneman further discloses “wherein the transmission range includes a distance of less than one foot.” ([para 0040]: “The transmission distance between the sensor module 12 and the remote monitoring device 14 may generally range from about 1 foot to about 100 feet.” Wherein the description in Brenneman is of maximum transmission range, thus implying that lower transmission ranges would also be included, and thus also encompassing transmission ranges of a distance of less than one foot.)
Regarding claim 52, Brenneman in view of Haight discloses all the features of the parent claim.
Brenneman further discloses “receiving, by the transmitter, one or more signals from a glucose sensor.” ([para 0031]: “The sensor module further includes an operation device 30 generally including elements required to operate the sensor module 12 and, thus, to measure a parameter correlating with, for example, the glucose concentration of the patient at the test site… The processor 32, which includes an analog-to-digital converter, converts the outputs received from the operation device 30 to a suitable digital form for transmission to the RMD 14.”)

Claims 46, 49, 50, and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenneman (US 20080092638 A1) in view of Haight (US 20040152187 A1) and further in view of Dlugos (US 20090222065 A1).
Regarding claim 46, Brenneman in view of Haight discloses all the features of the parent claim.
Brenneman does not explicitly disclose “wherein the transmitter is configured without a battery”.
However, Dlugos discloses the missing feature “wherein the transmitter is configured without a battery” ([para 0121]: “FIG. 8 is a block diagram illustrating the major components of implanted and external portions 24, 26 of intake restriction device 22. As shown in FIG. 8, external portion 26 includes a primary TET coil 130 for transmitting a power signal 132 to implanted portion 24.” Note that in Fig. 8 implanted portion 24 does not contain a battery or power supply, while external portion 26 does.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Brenneman, Haight, and Dlugos, to modify the transmitter as disclosed by Brenneman, so as not to include a battery as disclosed by Dlugos. The motivation for having the receiver provide power to the transmitter instead of having a battery in the transmitter is that having to charge the transmitter in addition to the receiver creates an unnecessary step that would be especially cumbersome considering that the transmitter in this scenario is part of a glucose monitoring to greatly simplify usage of the system, thereby enhancing system operability. Therefore, it would have been obvious to combine Brenneman with Haight and Dlugos to obtain the invention as specified in the instant claim.
Regarding claim 49, Brenneman in view of Haight discloses all the features of the parent claim.
Brenneman further discloses “wherein the one or more data packets comprise … data from a … detection section of the transmitter.” ([para 0045]: “On the other hand, if a data-transmission triggering event has occurred, measurement data is transmitted from the sensor module 12 to the RMD 14 at step s108.”)
Brenneman does not explicitly disclose that this data is “temperature” data from a “temperature” detection section.
However, Dlugos discloses the missing feature “temperature” data from a “temperature” detection section. ([para 0114]: “A temperature sensor 112 measures the temperature within injection port 36 and inputs a temperature signal to microcontroller 106.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Brenneman, Haight, and Dlugos, to modify the transmitter as disclosed by Brenneman, to transmit temperature data as disclosed by Dlugos. The motivation for transmitting temperature data is that it provides more information that can be used to determine any potential ailments or issues, thereby increasing system reliability. Therefore, it would have been obvious to combine Brenneman with Haight and Dlugos to obtain the invention as specified in the instant claim.
Regarding claim 50, Brenneman in view of Haight discloses all the features of the parent claim.
Brenneman does not explicitly disclose “wirelessly communicating, by the receiver, with a handheld device connected to a data network for storing, retrieving and updating data corresponding to the monitored glucose level.”
However, Dlugos further discloses the missing feature “wirelessly communicating, by the receiver, with a handheld device connected to a data network for storing, retrieving and updating data  ([para 0132]: “At step 262, the patient's request is transmitted through communication link 180 to remote unit 170. At remote unit 170, the patient's request is stored in memory 174 until retrieved at the physician's convenience (step 264).” ; [para 0127]: “Communication link 180 may comprise … wireless RF networks…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Brenneman, Haight, and Dlugos to modify the receiver as disclosed by Brenneman, to communicate the received information for storage as disclosed by Dlugos. The motivation for the receiver communicating the received information for storage is that it ensures that the data is preserved even if the receiver fails, thereby enhancing system reliability. Therefore, it would have been obvious to combine Brenneman with Haight and Dlugos to obtain the invention as specified in the instant claim.
Regarding claim 54, Brenneman in view of Haight discloses all the features of the parent claim.
Brenneman does not explicitly disclose “wherein the transmitter comprises a temperature detection section configured to sense temperature.”
However, Dlugos further discloses the missing feature “wherein the transmitter comprises a temperature detection section configured to sense temperature.” ([para 0114]: “A temperature sensor 112 measures the temperature within injection port 36 and inputs a temperature signal to microcontroller 106.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Brenneman, Haight, and Dlugos to modify the receiver as disclosed by Brenneman, to include a temperature sensor as disclosed by Dlugos. The motivation for including a temperature sensor is that it allows the collection of a greater amount of data, thereby enhancing system functionality. Therefore, it would have been obvious to combine Brenneman with Haight and Dlugos to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412